Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/5/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6 there is no antecedent basis for “the plurality of fastener flanges”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnell (US 4,971,503).  Barnell discloses a fastener system comprising: a fastener (31) having a head (36) at one end and a point (37) at the other; an arm (32) extending outward from an upper portion of the fastener shaft; a plug (an adjacent element 31) having a plug head (36) and a plug shaft (35) connected to the arm; the arm forms a frangible junction between each of the fastener (at 58) and plug (at 59).  The shaft is solid and the fastener, plug and arm are unitarily formed (see Fig. 9).  The arm has a central width which decreases towards the junctions (see Fig. 7) and the arm begins directly underneath the fastener in an upper third of the fastener shaft (see 32 in Fig. 3).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potucek (US 4,973,211).  Potucek discloses a fastener system comprising: a fastener (10) having a head (16), a fastener shaft (12), extending from the head and ending at a point (18), and a plurality of fastener flanges (15) extending from an underside of the head and decreasing in thickness towards the fastener point (see embodiments Figs. 7, 8 and 11); the elements (10) are disclosed to be in a strip (column 1, paragraph beginning line 15) so an element other than the fastener reads as plug including a plug head (16), plug shaft (12) and plug flanges (15) corresponding to the fastener which would be capable of gripping a hole if the fastener is removed.  It should be recognized that there is no distinction between the claimed fastener and claimed plug.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barnell as applied to claim 1 above, and further in view of Potucek.  Barnell does not disclose the fastener shaft and the plug shaft having flanges decreasing in width.  Potucek discloses a fastener system comprising a fastener (10) and a plug (another of the elements 10) each having flanges (15) extending from an underside of the head and decreasing in thickness towards a point of the fastener and an end of the plug (Figs. 7, 8 and 11).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the fastener and plug of Barnell with flanges as disclosed in Potucek in order to increase holding power and save material as discussed in Potucek.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnell and Potucek as applied to claims 7 and 13 above, and further in view of Echito (US 9,869,336).  Neither Barnell nor Potucek discloses the fastener system formed of polyoxymethylene.  Echito discloses a fastener system formed of polyoxymethylene as an alternative to other plastics and metals (column 4, paragraph beginning line 60).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to form the fastener systems of Barnell and/or Potucek of polyoxymethylene because Echito teaches it an alternative material providing the same predictable results.

Allowable Subject Matter
Claim 6 appears would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaukka (US 2015/0308133), Baynham (US 2014/0260046) and Barbour (US 4,116,106) are cited to teach plug kits for drywall.  The other references cited are of general interest



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677